IN THE UNITED STATES COURT OF APPEALS
                                            United States Court of Appeals
                    FOR THE FIFTH CIRCUIT            Fifth Circuit
                                                                                 F I L E D
                                     No. 07-50062                               September 24, 2007
                                   Summary Calendar
                                                                              Charles R. Fulbruge III
                                                                                      Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

PEDRO ANTHONY RUIZ

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                           USDC No. 5:02-CR-573-ALL


Before REAVLEY, BARKSDALE, and SMITH, Circuit Judges.
PER CURIAM:*
       Pedro Anthony Ruiz appeals the consecutive sentences imposed upon

revocation of his supervised release terms, following his convictions for

possession of a firearm by a convicted felon and by a person with a misdemeanor

domestic-violence conviction. He claims: the district court erred by imposing

consecutive sentences that totaled 28 months’ imprisonment; and the district



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-50062

court did not properly consider the sentencing factors set forth in 18 U.S.C. §

3553(a).

      Before United States v. Booker, 543 U.S. 220 (2005), a sentence imposed

upon revocation of supervised release was reviewed to determine whether it

violated the law or was plainly unreasonable. United States v. Gonzalez, 250

F.3d 923, 925 (5th Cir. 2001). Since Booker, our court has not decided whether

the same standard applies or if a revocation sentence is reviewed only for

“unreasonableness” vel non. United States v. Hinson, 429 F.3d 114, 120 (5th Cir.

2005), cert. denied, 547 U.S. 1083 (2006). As in Hinson, we need not choose one

of these standards of review because Ruiz’ sentences are proper under either.

See id.

      The 14-month terms of imprisonment imposed upon revocation of

supervised release did not exceed the statutory maximum terms of

imprisonment the district court could have imposed. See 18 U.S.C. § 3583(e)(3).

Moreover, the 14-month sentences were within the guidelines range

recommended by Sentencing Guidelines § 7B1.4(a). The district court had the

authority and discretion to impose consecutive sentences upon revocation of

Ruiz’s concurrent terms of supervised release. See Gonzalez, 250 F.3d at 925-29.

      The district court stated the ends of justice and the best interests of the

public would not be served if Ruiz remained on supervised release. And, because
                                 No. 07-50062

the sentences imposed upon revocation of supervised release were within the

applicable advisory guidelines range, we infer that the district court considered

all of the § 3553(a) factors. See United States v. Candia, 454 F.3d 468, 472-73

(5th Cir. 2006). Accordingly, the district court did not abuse its discretion in

evaluating the relevant factors regarding Ruiz’ sentences.

      AFFIRMED.